 



Exhibit 10.5
CONSULTING AGREEMENT
     CONSULTING AGREEMENT (this “Agreement”) dated as of December 31, 2005 among
F.N.B, Corporation, a Florida corporation having its principal place of business
at One F.N.B. Boulevard, Hermitage, Pennsylvania 16148 (“FNB”), First National
Bank of Pennsylvania, a national banking association having its principal place
of business at One F.N.B. Boulevard, Hermitage, Pennsylvania 16148 (“FNB Bank”),
and Stephen J. Gurgovits, an individual whose address is 591 Buhl Boulevard,
Sharon, Pennsylvania 16146 (the “Consultant”).
WITNESSETH:
     WHEREAS, FNB Bank is a wholly owned subsidiary of FNB;
     WHEREAS, the Consultant has served for many years as an executive officer
of each of FNB and FNB Bank (collectively, the “Companies”) and is currently
serving as President and Chief Executive Officer of FNB and as Chairman of the
Board of FNB Bank pursuant to the terms and conditions of an Employment
Agreement dated as of December 31, 2005 between the Employers (as defined in the
Employment Agreement) and the Executive (as defined in the Employment
Agreement);
     WHEREAS, upon the earlier of the scheduled retirement of the Executive on
December 31, 2008 or the date on which the Employers shall have terminated the
employment of the Executive under the Employment Agreement for other than Cause
(as defined in the Employment Agreement) or the Death or Permanent Disability of
the Executive( as defined in the Employment Agreement) or the Executive shall
have terminated his employment under the Employment Agreement for Good Reason
(as defined in the Employment Agreement), the Companies desire to employ the
Consultant to provide consulting services to the Companies, and the Consultant
desires to provide for his rendering of consulting services to the Companies,
all in accordance with the terms and subject to the conditions set forth in this
Agreement; and
     WHEREAS, the parties are entering into this Agreement to set forth and
confirm their respective rights and obligations with respect to the services to
be provided to by the Consultant;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the Companies and the Consultant, intending to be
legally bound hereby, mutually agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Consulting Services and Term.
          (a) (i) Effective on the earlier of January 1, 2009 or the date on
which the Employers shall have terminated the employment of the Executive under
the Employment Agreement for other than Cause or the Death or Permanent
Disability of the Executive or the date on which the Executive shall have
terminated his employment under the Employment Agreement for Good Reason (the
“Effective Date”), and except as otherwise expressly provided in this Agreement,
this Agreement shall supersede and replace the Employment Agreement and the
Companies shall employ the Consultant to provide consulting services to the
Companies and the Consultant shall provide consulting services to the Companies
in accordance with the terms and subject to the conditions set forth in this
Agreement for a term (the “Term”) that shall commence on the Effective Date and,
subject to paragraphs 1(b), 1(c) and 1(d), shall expire on the fifth anniversary
of the Effective Date.
               (ii) FNB and FNB Bank shall be jointly and severally liable to
the Consultant with respect to (i) all liabilities of FNB Bank to the Consultant
under this Agreement and (ii) all liabilities of FNB to the Consultant under
this Agreement; provided, however, that FNB shall not be responsible for any
liability of FNB Bank to the Consultant to the extent that such liability has
been discharged by FNB Bank, and FNB Bank shall not be responsible for any
liability of FNB to the Consultant to the extent that such liability has been
discharged by FNB.
          (b) Unless otherwise provided in this Agreement or agreed by the
Companies and the Consultant, all of the terms and conditions of this Agreement
shall continue in full force and effect throughout the Term and, with respect to
those terms and conditions that apply after the Term, after the Term.
          (c) Notwithstanding paragraph 1(a), the Companies, by action of their
Boards of Directors (the “Boards”) and effective as specified in a written
notice thereof to the Consultant in accordance with the terms of this Agreement,
shall have the right to terminate the Consultant’s employment under this
Agreement at any time during the Term, for Cause (as defined in this Agreement)
or other than for Cause or on account of the Consultant’s death, subject to the
provisions of this paragraph 1. As used in this Agreement, “Cause” shall mean
(A) the commission by the Consultant of any activities constituting a violation
or breach under any material federal, state or local law or regulation
applicable to the activities of FNB Bank or FNB, in each case, after notice
thereof from the Companies to the Consultant and a reasonable opportunity for
the Consultant to cease such failure, breach or violation in all material
respects, (B) fraud, breach of fiduciary duty, dishonesty, misappropriation or
other actions that cause intentional material damage to the property or business
of FNB Bank or FNB by the Consultant, (C) the Consultant’s inability to perform
his duties under this Agreement in all material respects other than for physical
or mental impairment or illness or (D) the Consultant’s admission or conviction
of, or plea of nolo contendere to, any felony or any other crime referenced in
Section 19 of the Federal Deposit Insurance Act that, in the

-2-



--------------------------------------------------------------------------------



 



reasonable judgment of the Boards, adversely affects FNB Bank’s or FNB’s
reputation or the Consultant’s ability to carry out his obligations under this
Agreement.
          (d) The Consultant shall have the right to terminate his employment
under this Agreement at any time during the Term hereof for Good Reason or
without Good Reason. As used in this Agreement, “Good Reason” shall mean (i) a
material breach by either Company of its respective obligations to the
Consultant under this Agreement, which breach is not cured in all material
respects to the reasonable satisfaction of the Consultant within 30 days, in
each case following written notice thereof from the Consultant to the Companies
or (ii) any termination of the Consultant’s employment under this Agreement
without Cause.
          (e) (i) If (A) the Companies terminate the employment of the
Consultant under this Agreement for any reason other than Cause or the death of
the Consultant or (B) the Consultant terminates his employment under this
Agreement for Good Reason, the Companies shall pay the Consultant’s annual fee
for the remainder of the Term.
               (ii) If (A) the Companies terminate the employment of the
Consultant under this Agreement for Cause or (B) the Consultant terminates his
employment under this Agreement for any reason other than Good Reason, the sole
obligation of the Companies shall be to pay any accrued obligations under this
Agreement to the Consultant.
          (f) Any notice of termination of this Agreement by the Companies to
the Consultant or by the Consultant to the Companies shall be given in
accordance with the provisions of paragraph 9.
          (g) The Companies agree to reimburse the Consultant for the reasonable
fees and expenses of the Consultant’s attorneys and for court and related costs
in any proceeding to enforce the provisions of this Agreement in which the
Consultant is successful on the merits.
     2. Services of the Consultant.
          (a) The Consultant agrees to provide services to the Companies in
connection with merger and acquisition activities, participation in meetings and
other activities of the Pennsylvania Bankers’ Association and such other
assignments and projects that the Consultant and the Companies mutually agree
upon. The Consultant shall report to the Chief Executive Officer of the
Companies. The Consultant agrees to perform such services faithfully, diligently
and to the best of the Consultant’s ability and the Companies shall have the
right to direct the manner in which the Consultant provides his services under
this Agreement. The Consultant shall provide on an average basis over the course
of a year up to 20 hours of consulting per week. Except for travel normally
incidental and reasonably necessary to the business of the Companies and the
duties of the Consultant under this

-3-



--------------------------------------------------------------------------------



 



Agreement, the duties of the Consultant shall be performed from an office
location not greater than 20 miles from Hermitage, Pennsylvania.
          (b) The parties intend that the Consultant shall render services under
this Agreement as an employee of the Companies, and nothing herein shall be
construed to be inconsistent with this relationship or status. The Consultant
shall be entitled to all benefits paid by the Companies to their other executive
officers for which the Consultant continues to be eligible, including health
insurance and such benefits as became fully vested while the Consultant was an
employee of the Companies in the capacities of President and Chief Executive
Officer of FNB and as Chairman of the Board of FNB under the Employment
Agreement. The fees, benefits and other compensation paid to the Consultant
pursuant to this Agreement shall be subject to and net of any federal, state or
local taxes or contributions imposed under any employment insurance, social
security, income tax or other tax law or regulation with respect to the
Consultant’s performance of consulting services under this Agreement.
     3. Fees.
          (a) As compensation for the Consultant’s services under this
Agreement, the Companies shall pay the Consultant annual compensation in an
amount equal to the sum of 50% of (i) the Base Salary (as defined in the
Employment Agreement) of the Executive for the year ended December 31, 2008, but
in no event less than $525,000, and (ii) an amount equal to that percentage of
the amount set forth in clause (i) as is equal to the average percentage that
the Bonus (as defined in the Employment Agreement) paid to the Executive for the
years ending December 31, 2006, 2007 and 2008 bears to the Base Salary in fact
paid to the Executive for the years ending December 31, 2006, 2007 and 2008.
Such annual fee and bonus shall be paid in 12 equal monthly installments on the
first day of each month.
          (b) From and after the Effective Date and throughout the Term:
               (i) The Companies shall provide the Consultant with an automobile
at the Companies’ sole cost and expense. The automobile shall be replaced with a
substantially equivalent automobile owned or leased by FNB or FNB Bank in the
future as shall be mutually agreed by the Consultant and the Compensation
Committees of the Boards. The Companies shall bear all gas, insurance, repairs,
maintenance, car telephone and other operating expenses for the automobile.
               (ii) The Companies will pay the annual dues for the Consultant’s
membership in one country club of the Consultant’s choosing. In addition, the
Companies shall pay any reasonable club usage charges related to the Companies’
business upon submission by the Consultant of appropriate verifying information.
The Companies shall also pay any bond, admission or initiation fee that may be
required for membership, provided however that upon refund to the Consultant of
all or any portion of such bond,

-4-



--------------------------------------------------------------------------------



 



admission or initiation fee, the refunded amount shall be promptly remitted by
the Consultant to the Companies to the extent such bond or fee had been paid by
the Companies.
               (iii) The Companies shall provide the Consultant with office
facilities and secretarial services consistent with the Consultant’s stature as
a former chief executive officer of the Companies.
     4. Expenses. The Companies shall promptly reimburse the Consultant for
(a) all reasonable expenses paid or incurred by the Consultant in connection
with the performance of the Consultant’s duties and responsibilities under this
Agreement, upon presentation of expense vouchers or other appropriate
documentation therefor, (b) all reasonable professional expenses, such as
licenses and dues and professional educational expenses, paid or incurred by the
Consultant during the Term and (c) the costs of a personal computer, cellular
telephone, blackberry and fax machine for the Consultant’s residence in the
Sharon, Pennsylvania area, including the monthly fees related to such devices.
     5. Indemnification. Notwithstanding anything in the Companies’ certificate
of incorporation or their By-laws to the contrary, the Consultant shall at all
times while the Consultant is providing consulting services to the Companies,
and thereafter, be indemnified by the Companies to the fullest extent permitted
by applicable law for any matter in any way relating to the Consultant’s
affiliation with the Companies and/or its subsidiaries; provided, however, that
if the Consultant’s retention shall have been terminated by the Companies for
Cause, then, to the extent required by law, the Companies shall have no
obligation whatsoever to indemnify the Consultant for any claim arising out of
the matter for which his employment shall have been terminated for Cause or for
any conduct of the Consultant not within the scope of the Consultant’s duties
under this Agreement.
     6. Confidential Information. The Consultant understands that in the course
of his retention by the Companies the Consultant will receive confidential
information concerning the business of the Companies and that the Companies
desire to protect. The Consultant agrees that he will not at any time during or
after the period of his retention by the Companies reveal to anyone outside the
Companies, or use for his own benefit, any such information that has been
designated as confidential by the Companies or understood by the Consultant to
be confidential without specific written authorization by the Companies. Upon
termination of the retention of the Consultant under this Agreement, and upon
the request of the Companies, the Consultant shall promptly deliver to the
Companies any and all written materials, records and documents, including all
copies thereof, made by the Consultant or coming into his possession during the
Term and retained by the Consultant containing or concerning confidential
information of the Companies and all other written materials furnished to and
retained by the Consultant by the Companies for his use during the Term,
including all copies thereof, whether of a confidential nature or otherwise.

-5-



--------------------------------------------------------------------------------



 



     7. Non-Competition and Non-Disparagement.
          (a) For the purposes of this Agreement, the term “Competitive
Enterprise” shall mean any federal or state-chartered bank, trust company,
savings and loan association, savings bank, credit union, consumer finance
company, bank holding company, savings and loan holding company, unitary holding
company, financial holding company or any of the foregoing types of entities in
the process of organization or application for federal or state regulatory
approval and shall also include other providers of financial services and
entities that offer financial services or products that compete with the
financial services and products currently or in the future offered by the
Companies or their respective subsidiaries or affiliates.
          (b) For a period of two years (the “Restricted Period”) immediately
following the Companies’ termination of the Consultant’s employment under this
Agreement for Cause or the Consultant’s termination of his retention under this
Agreement for other than Good Reason, the Consultant shall not, provided that
the Companies remain in compliance with their obligations under this Agreement:
               (i) serve as a director, officer, employee or agent of, or act as
a consultant or advisor to, any Competitive Enterprise in any city or county in
which the Companies or their respective subsidiaries or affiliates are then
conducting business or maintain an office or have publicly announced their
intention to conduct business or maintain an office;
               (ii) in any way, directly or indirectly, solicit, divert or
contact any existing or potential customer or business of the Companies or any
of their respective subsidiaries or affiliates that the Consultant solicited,
became aware of or transacted business with during the employment of the
Consultant by the Companies for the purpose of selling any financial services or
products that compete with the financial services or products currently or in
the future offered by the Companies or their respective subsidiaries and
affiliates; or
               (iii) solicit or assist in the employment of any employee of the
Companies or their respective subsidiaries or affiliates for the purpose of
becoming an employee of or otherwise provide services for any Competitive
Business Enterprise.
          (c) The Consultant agrees that during and after the period of his
employment by the Companies under this Agreement he will not in any way,
directly or indirectly, make any oral or written statement, comment or other
communication designed or intended to impugn, disparage or otherwise malign the
reputation, ethics, competency, morality or qualification of the Companies or
any of their respective subsidiaries or affiliates or any of their respective
directors, officers, employees or customers.

-6-



--------------------------------------------------------------------------------



 



     8. Entire Agreement; Amendment. This Agreement contains the entire
agreement between the Companies and the Consultant with respect to the
consulting services to be provided pursuant to this Agreement and may not be
amended, waived, changed, modified or discharged except by an instrument in
writing executed by the parties hereto.
     9. Notice. Any notice that may be given under this Agreement shall be in
writing and be deemed given when hand delivered and acknowledged or, if mailed,
one day after mailing by registered or certified mail, return receipt requested,
or if delivered by an overnight delivery service, one day after the notice is
delivered to such service, to either party hereto at their respective addresses
stated above, or at such other address as either party may by similar notice
designate.
     10. No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer upon any person or entity other than the parties
(and the Consultant’s heirs, executors, administrators and legal
representatives) any rights or remedies of any nature under or by reason of this
Agreement.
     11. Successor Liability. The Companies shall require any subsequent
successor, whether direct or indirect, by purchase, merger, consolidation or
otherwise, to all or substantially all of the business or assets of the
Companies to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Companies would be required to perform it
if no such succession had taken place.
     12. No Attachment. Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect; provided, however, that nothing in this paragraph 12 shall
preclude the assumption of such rights by executors, administrators or other
legal representatives of the Consultant or his estate and their assigning any
rights hereunder to the person or persons entitled hereto.
     13. Specific Performance. The parties agree that irreparable damage would
occur in the event that any of the provisions of paragraphs 6 or 7 were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of paragraphs 6 or 7 and to enforce specifically
the terms and provisions of paragraphs 6 or 7, this being in addition to any
other remedy to which any party is entitled at law or in equity.
     14. Severability. The invalidity or unenforceability of any term, phrase,
clause, paragraph, restriction, covenant, agreement or other provision hereof
shall in no way affect the validity or enforceability of any other provision, or
any part thereof, but this Agreement shall be construed as if such invalid or
unenforceable term, phrase, clause, paragraph,

-7-



--------------------------------------------------------------------------------



 



restriction, covenant, agreement or other provision had never been contained
herein unless the deletion of such term, phrase, clause, paragraph, restriction,
covenant, agreement or other provision would result in such a material change as
to cause the covenants and agreements contained herein to be unreasonable or
would materially and adversely frustrate the objectives of the parties as
expressed in this Agreement.
     15. Survival of Benefits. Any provision of this Agreement that provides a
benefit to the Consultant and that by the express terms hereof does not
terminate upon the expiration of the Term shall survive the expiration of the
Term and shall remain binding upon the Companies until such time as such
benefits are paid in full to the Consultant or his estate.
     16. Construction. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Pennsylvania, without
giving effect to principles of conflict of laws. All headings in this Agreement
have been inserted solely for convenience of reference only, are not to be
considered a part of this Agreement and shall not affect the interpretation of
any of the provisions of this Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

                  F.N.B. CORPORATION    
 
           
 
  By:   /s/ Brian F. Lilly
 
Brian F. Lilly, Chief Financial Officer    
 
                FIRST NATIONAL BANK OF PENNSYLVANIA    
 
           
 
  By:   /s/ Gary J. Roberts
 
Gary J. Roberts, President    
 
           
 
      /s/ Stephen J. Gurgovits
 
   
 
      Stephen J. Gurgovits    

-8-